                      Case 1:20-cv-06014-AT Document 31 Filed 01/21/21 Page 1 of 2




                                                                                           1/21/2021


                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                         DAVID S. THAYER
Corporation Counsel                              100 CHURCH STREET                          Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                       t: (212) 356-2649
                                                                                                          f: (212) 356-1148
                                                                                                   e: dthayer@law.nyc.gov



                                                                      January 20, 2021



        Via ECF

        The Honorable Analisa Torres
        United States District Court for the
        Southern District of New York
        500 Pearl Street
        New York, NY 10007-1312

                         Re: Mizuta, et al. v. Carrana, et al., Case No. 20 CV 6014 (AT)

        Dear Judge Torres:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendants New York City
        Department of Education and Richard Carranza (collectively, “DOE”) in the above-referenced
        action. I write to respectfully request a three-week extension of DOE’s time to file the certified
        administrative record upon which the parties will move for summary judgment in this action
        under the Individuals with Disabilities Education Act, in addition to requesting a three-week
        extension of the briefing schedule for the parties’ motions for summary judgment. This is DOE’s
        first request for an extension of its time to file the certified administrative record and of the
        briefing schedule in this action.
                     Case 1:20-cv-06014-AT Document 31 Filed 01/21/21 Page 2 of 2




                         The requested three-week extension would adjust the relevant deadlines as
          follows:

                     Case Event                   Present Deadline                 Proposed Deadline

          Filing   of     the   certified January 20, 2021                    February 10, 2021
          administrative record

          Parties file their respective February 3, 2021                      February 24, 2021
          motions      for    summary
          judgment

          Parties file their respective February 17, 2021                     March 10, 2021
          oppositions

          Parties file their respective February 24, 2021                     March 17, 2021
          replies


                         I respectfully request this extension because I still have not received the certified
          administrative record from the Office of State Review in the New York State Education
          Department. The record was requested, by fax, on December 18, 2020. I just received a
          voicemail from the Office of State Review, however, and have been informed that the record will
          be mailed by Monday, January 25, 2021. Given the recent delays in mail service and the reduced
          number of staff working in-person at the New York City Law Department, I anticipate that it will
          take some time for the record to make its way to my desk, for me to review it, and for it to be
          scanned. I believe that three weeks is sufficient time to accommodate this mailing, receipt,
          review, scanning, and filing of the record.

                          Before I received the voicemail from the Office of State Review, Plaintiffs’
          counsel indicated that he did not consent to this request and indicated that two weeks would be a
          sufficient extension. I have since sent an email to Plaintiffs’ counsel informing him of the
          voicemail, but I have not yet received a response indicating whether this changes his view of the
          instant request. Given that the deadline to file the administrative record is today, however, I am
          filing this request without having received a response from Plaintiffs’ counsel.

                         Thank you for your consideration of this application.

GRANTED. By February 10, 2021, the DOE shall file a copy of the administrative record. By February 24,
2021, the parties shall file their motions for summary judgment. By March 10, 2021, the parties shall file their
oppositions. By March 17, 2021, the parties shall file their replies.

SO ORDERED.

Dated: January 21, 2021
       New York, New York
